872 F.2d 1027
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Willie PAYMON, Plaintiff-Appellant,v.AJAX PAVING INDUSTRIES;  J. Cobb Corporation;  TeamstersLocal 247, Defendants-Appellees.
No. 88-2234.
United States Court of Appeals, Sixth Circuit.
April 17, 1989.

1
Before KEITH and KENNEDY, Circuit Judges and RICHARD B. McQUADE, Jr., District Judge.*

ORDER

2
This matter is before the court upon consideration of the appellant's responses to the appellees' motion to dismiss and this court's order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction because of a late notice of appeal.  Appellant's responses recite the history of his district court civil actions and his prior appeals taken in those actions.


3
A review of the record indicates that appellant filed his civil rights complaint on October 26, 1983.  Orders granting summary judgment for the defendants were filed April 9 and August 14, 1986.  Appellant filed appeals 86-1432 and 86-2032 from those orders.  This court affirmed the district court's grant of summary judgment on November 13, 1987, and denied reconsideration on December 11, 1987.  Seeking further review of the 1986 orders granting summary judgment, appellant filed a notice of appeal on November 23, 1988, which was docketed as appeal no. 88-2234.  That notice of appeal is over two years late.  Fed.R.App.P. 4(a) and 26(a).  In addition, the orders appealed in 88-2234 were previously reviewed in appeals 86-1432 and 86-2032.


4
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);  Meyers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39, 41 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


5
It is ORDERED that the motion to dismiss be granted and the appeal is dismissed.  Rule 8, Rules of the Sixth Circuit.



*
 The Honorable Richard B. McQuade, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation